Citation Nr: 0803254	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to July 
1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In May 2005, the Board remanded the case for further 
development.  The case has since been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  The veteran's death in May 2003 was due solely to the 
effects of Alzheimer's disease.

2.  At the time of the veteran's death, service connection 
was in effect for a depressive reaction, which was rated as 
30 percent disabling.

3.  Alzheimer's disease was not present in service or until 
many years thereafter, and it was not etiologically related 
to service or to the veteran's depressive reaction.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, by letter 
mailed in July 2003, prior to its initial adjudication of 
this claim.  Although this notice did not specifically inform 
the appellant that she should submit any pertinent evidence 
in her possession, it did inform her of the evidence that 
would be pertinent and request her to submit such evidence or 
to provide the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that she was on notice of the fact that 
she should submit any pertinent evidence in her possession. 

Although the appellant was not provided notice with respect 
to the effective-date element of the claim until March 2006, 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
the cause of the veteran's death.  Consequently, no effective 
date will be assigned, so the failure to provide timely 
notice with respect to that element of the claim is no more 
than harmless error.

The Board also notes that the veteran's service medical 
records and a VA medical opinion have been obtained.  In 
addition, the originating agency attempted to obtain 
potentially relevant post-service treatment records but no 
such records were available.  The appellant was informed of 
this and apparently also attempted to obtain the outstanding 
records without success.  In March 2006, she informed the 
originating agency that she has no additional evidence or 
information to submit.  The Board is also unaware of any 
additional evidence that could be obtained to substantiate 
the claim.  Accordingly, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests an organic disease of the nervous system 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A copy of the veteran's death certificate indicates he died 
in May 2003, when he was 87 years old.  The immediate cause 
of death was failure to thrive, which was due to or a 
consequence of Alzheimer's disease.  It was estimated that 
the interval between the onset of the Alzheimer's disease and 
death was four years.  No other condition was certified as an 
immediate or contributing cause of death.

At the time of the veteran's death, service connection was in 
effect for depressive reaction, which was rated as 30 percent 
disabling.

The appellant contends that service connection is warranted 
for the cause of the veteran's death because his fatal 
Alzheimer's disease was related to his service-connected 
depressive reaction.

There is no medical evidence suggesting that the Alzheimer's 
disease was present in service or until many years 
thereafter, or that this disease was etiologically related to 
service.

The record does contain an Internet article indicating that 
some of the symptoms of depression and Alzheimer's disease 
are similar and that a recent study suggests that depression 
in older people may precede the development of Alzheimer's 
disease.  It also states that further research is needed to 
explore this possible link and to determine whether treating 
depression reduces the risk for subsequent Alzheimer's 
disease.  Thus, while this article suggests the possibility 
of a link between depression and Alzheimer's disease, it does 
not provide an assessment of the likelihood of such a link, 
nor does it specifically address the facts of this case.  
Therefore, the Board has found it to be of minimal probative 
value.

An August 2003 statement from a private physician states that 
the veteran had depression and dementia.  He also stated 
that, "this is not a good mix and definitely hastened his 
demise."  This medical opinion directly supports the 
proposition that the veteran's service-connected depression 
contributed to his death, but the Board has also found this 
opinion to be of limited probative value because the 
physician did not provide any rationale for the opinion other 
than noting that depression and dementia are not a good mix.  
Moreover, there is no indication that this opinion was 
rendered after a review of the veteran's pertinent medical 
history.

Pursuant to the Board's May 2005 remand, the claims folder 
was reviewed by a VA physician in July 2005 for the purpose 
of determining whether the veteran's service-connected 
depressive disorder played a causal role in his death.  

Following the review, the examiner stated that the veteran's 
depressive disorder did not cause or aggravate his 
Alzheimer's disease.  He indicated that there was no known 
causal relationship between depression and Alzheimer's 
disease.  

With respect to whether the veteran's depressive disorder 
resulted in debilitating effects which rendered him more 
susceptible to the ravages of other problems, the physician 
stated that the answer was no.  He noted that all patients 
with Alzheimer's disease , who do not have myocardial 
infarction or other illness, generally expire as the result 
of inanition and lock of enthusiasm for food.  He stated that 
the debilitating effects of deteriorating brain disease were 
not modified in the veteran's case, as there was nothing in 
the claims folder suggesting that his Alzheimer's disease was 
in any way different from Alzheimer's disease occurring in 
other people or that his depression and Alzheimer's disease 
resulted in any particular effect that would not have 
occurred with Alzheimer's alone.

The Board has found the July 2005 VA medical opinion to be 
the most probative evidence of record with respect to whether 
the veteran's depressive disorder played a role in his death.  
In this regard, the Board notes that the opinion was rendered 
following a review of the veteran's pertinent medical history 
and that the opinion is properly supported.  Significantly, 
this opinion is also consistent with the certificate of 
death.

Accordingly, the Board concludes that a preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  In 
so concluding, the Board in no way intends to minimize the 
veteran's sacrifices for his country, which are deserving of 
the highest respect.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than 
based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


